 



EXHIBIT 10.29.7
AFFIRMATION OF GUARANTY
(Safeguard Delaware / Safeguard Scientifics (Delaware))
     This AFFIRMATION OF GUARANTY is made as of February 28, 2007, by the
undersigned (each a “Guarantor”; collectively, the “Guarantors”) and COMERICA
BANK (“Bank”).
RECITALS
     Borrowers and Bank are parties to that certain Loan and Security Agreement
dated as of September 25, 2003, as amended, including, without limitation, by
that certain First Amendment to Loan and Security Agreement dated as of
December 12, 2003, that certain Second Amendment to Loan and Security Agreement
dated as of May 27, 2004, that certain Third Amendment to Loan Documents dated
as of August 9, 2004, that certain Fourth Amendment to Loan Documents dated as
of September 30, 2004, that certain Fifth Amendment to Loan Documents dated as
of March 11, 2005, that certain Sixth Amendment to Loan Documents dated as of
June 30, 2005, that certain Seventh Amendment to Loan Documents dated as of
February 28, 2006, that certain Eighth Amendment and Consent to Loan Documents
dated as of April 27, 2006, that certain Consent to Loan Documents dated as of
July 13, 2006 and that certain Ninth Amendment and Waiver to Loan Documents
dated December 29, 2006 (collectively, the “Agreement”) and that certain LIBOR
Addendum to Loan and Security Agreement dated as of September 25, 2003 (the
“LIBOR Addendum”)(the Agreement and the LIBOR Addendum, collectively, the
“Original Agreement”).
     Guarantors executed for the benefit of Bank an Unconditional Guaranty dated
as of September 30, 2004 (the “Guaranty”), guarantying certain amounts owing by
Borrowers to Bank under the Original Agreement. Borrowers and Bank wish to amend
and restate the terms of the Original Agreement and to evidence the obligations
of Borrowers to Bank in two separate agreements, one subject to a guaranty and
the other not. The Amended and Restated Loan and Security Agreement dated as of
the date hereof sets forth the terms on which Bank will advance credit to
Borrowers in respect of the guarantied loans in the maximum principal amount of
$5,000,000 (the “Guarantied Loan Agreement”). Bank has agreed to enter into the
Guarantied Loan Agreement provided, among other things, that Guarantors consent
to the entry by Borrowers into the Guarantied Loan Agreement and related
documents and agrees that the Guaranty will remain effective.
AGREEMENT
     NOW, THEREFORE, Guarantors agree as follows:
     1. Each Guarantor consents to the execution, delivery and performance by
Borrower of the Guarantied Loan Agreement and the documents and instruments
executed in connection therewith, as well as all other amendments and
modifications to the Loan Documents.
     2. The Guaranty is and shall remain in full force and effect with respect
to all of Borrowers’ Obligations as defined in the Guarantied Loan Agreement.
Each Guarantor confirms that, as of the date hereof, it has no defenses against
its obligations under the Guaranty.
     3. Each Guarantor represents and warrants that the Representations and
Warranties contained in the Guaranty are true and correct as of the date of this
Affirmation except (i) to the extent such representations and warranties
expressly relate to an earlier date, which representations and warranties are
true and correct as of such date; and (ii) for those changes to the
representations and warranties resulting from events, occurrences or
circumstances permitted under the applicable Loan Documents. Unless otherwise
defined, all capitalized terms in this Affirmation shall be as defined in the
Guaranty.
     4. The Guaranty, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the

 



--------------------------------------------------------------------------------



 



execution, delivery, and performance of this Affirmation and shall not operate
as a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Guaranty, as in effect prior to the date hereof. Each Guarantor ratifies and
reaffirms the continuing effectiveness of all instruments, documents and
agreements entered into in connection with the Guaranty.
     IN WITNESS WHEREOF, the undersigned Guarantors have executed this
Affirmation of Guaranty as of the first date above written.

                  SAFEGUARD DELAWARE, INC.    
 
           
 
      By: /s/ Steven J. Feder    
 
     
 
   
 
      Title: Vice President    
 
                SAFEGUARD SCIENTIFICS (DELAWARE), INC.    
 
           
 
      By: /s/ Steven J. Feder    
 
     
 
   
 
      Title: Vice President    
 
                COMERICA BANK    
 
           
 
      By: /s/ Beth Kinsey    
 
     
 
   
 
      Title: Senior Vice President    

 